Citation Nr: 1138314	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Whether the appellant's income is excessive for the payment of death pension benefits from May 1, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from May 1946 to May 1947 and from July 1947 to June 1967.  The Veteran died in February 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the Secretary shall pay to the surviving spouse of each Veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2010).

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2010).

The types of income which are excluded are set forth under 38 C.F.R. § 3.272 (2010).  That regulation specifically excludes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of 5 percent of the applicable maximum annual death pension rate.  38 C.F.R. § 3.272(g).  

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the purpose of determining entitlement, the monthly rate of pension payable to the beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable annual income and dividing the remainder by 12.  See generally 38 C.F.R. § 3.273 (2010).

The Board notes that income derived from Social Security Administration benefits is not excluded from countable income.  As noted, a widow without dependents cannot receive improved death pension benefits if her income is above a certain level.

The Veteran died in February 2005.  His surviving spouse sought entitlement to a nonservice-connected death pension in April 2006.  This claim was granted in a March 2007 administrative decision.  The RO determined that, based on the appellant's income and expenses, she was entitled to a pension from March 1, 2005, to May 1, 2005.  From the May 1, 2005 date, however, the RO determined that her income exceeded the maximum annual pension rate (MAPR), and her benefits would be terminated.

Initially, the Board notes that the appellant submitted a medical expense report (VA form 21-8416) that included several items that she reported paying for herself; however, she did not indicate the dates paid.  Moreover, it is not clear whether the RO considered these expenses in its calculation.  

In addition, although it appears from the record that she receives or has received benefits from the Social Security Administration (SSA), complete details with respect to all dates and amounts of her SSA payments are not in the claims file. Hence, a remand is required.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant all necessary notice and instructions relevant to her claim for improved death pension benefits.  In pertinent part, it should explain to her the importance of filing the required Medical Expense Report and Improved Pension Eligibility Verification Report in order to obtain the benefit she claims.  The AMC/RO must explain the types and kinds of evidence, i.e., income and expenses she should report for the year 2005 and thereafter.

The appellant should also be requested to submit all copies of medical expenses not yet associated with the claims file.  Any other pertinent deductions from income should also be considered.

2.  The RO/AMC should request that SSA provide a monthly accounting of SSA benefits payments made to the appellant from March 1, 2005, to the present following the procedures set forth in 38 C.F.R. § 3.159.  The response(s) received and any evidence obtained should be associated with the record on appeal.

3.  Thereafter, the RO/AMC should readjudicate the appellant's claim for improved death pension benefits.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


